                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

MARY GUTIERREZ, on her own behalf and               )
on behalf of a class of those similarly situated,   )
et al.,                                             )
                Plaintiffs,                         )
                                                    )
       v.                                           )   CAUSE NO.: 2:16-CV-111-JVB-JPK
                                                    )
CITY OF EAST CHICAGO, et al.,                       )
           Defendants.                              )

                                     OPINION AND ORDER

       This matter is before the Court on a Verified Petition to Hold Defendant East Chicago

Housing Authority in Civil Contempt of Court [DE 84], filed on February 21, 2018, and on another

Verified Petition to Hold Defendant East Chicago Housing Authority in Civil Contempt of Court

[DE 100], filed on April 20, 2018. For the sake of clarity, the Court will refer to the earlier petition

as the “Blanket Consent Form Petition” and the later petition as the “Bradshaw Petition.”

       In the Blanket Consent Form Petition, class representative Shawn Polk states that the East

Chicago Housing Authority (ECHA) is presenting some of its tenants with a Blanket Consent Form

that violates the Preliminary Injunction entered in this case. In the Bradshaw Petition, Ms. Edith

K. Bradshaw states that ECHA conducted a warrantless search of Bradshaw’s apartment without

Bradshaw’s consent and in contravention of the Preliminary Injunction.

       On June 15, 2018, Magistrate Judge Paul R. Cherry issued his Findings, Report, and

Recommendation on the two petitions pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). ECHA filed

objections as to Judge Cherry’s report as to the Blanket Consent Form Petition and as to Judge

Cherry’s denial of ECHA’s motion for a hearing. Plaintiffs filed a response.
                                   STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(B), a judge may designate a magistrate judge to conduct

hearings and submit proposed findings of fact and recommendations for disposition of dispositive

motions. The court “may accept, reject, or modify, in whole or in part,” the magistrate judge’s

report. Id. at § 636(b)(1). Parties have fourteen days after being served with the magistrate judge’s

report to file written objections to the proposed findings and recommendations. Id. “A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. Portions of the report to which there

is no objection are reviewed for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999) (citing Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995); Campbell v. United States

Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)). This standard of review applies to Judge Cherry’s

report except the denial of the motion for a hearing, which is reviewed under 28 U.S.C.

§ 636(b)(1)(A) and set aside only if clearly error or contrary to law, as the motion is non-

dispositive.

                                    BRADSHAW PETITION

       There are no objections to Judge Cherry’s report as to the Bradshaw Petition. Judge Cherry

recommends that the Court grant the Bradshaw Petition, hold ECHA in civil contempt for its

violation of the preliminary injunction, award Bradshaw $100 in damages as a compensatory

sanction, and award Bradshaw her reasonable costs and attorney fees incurred in bringing this

matter to the Court’s attention. Having reviewed the report and recommendation as to the

Bradshaw Petition, the Court finds no clear error and will therefore adopt Judge Cherry’s report

and recommendations in full as to that petition.




                                                   2
                         BLANKET CONSENT FORM PETITION

       To prevail in a request for a finding of contempt, a movant must show by clear and

convincing evidence that the court made an unambiguous command, a party violated that

command, the violation was significant (that is, that the party did not substantially comply with

the order), and the party failed to make a reasonable and diligent effort to comply with the

command. See Ohr ex rel. NLRB v. Latino Express, Inc., 776 F.3d 469, 474 (7th Cir. 2015).

       The Court issued a Preliminary Injunction in this litigation on October 5, 2016,

       prohibiting ECHA from conducting warrantless, non-consensual searches of tenant
       apartments when there are no exigent circumstances and requiring ECHA to obtain
       consent from the tenant or, if consent is not given or cannot be obtained, to obtain
       a warrant for all administrative searches that are not based on exigent
       circumstances, including but not limited to routine HUD inspections, housekeeping
       inspections, housing quality inspections, exterminations, bedbug inspections,
       suspected lease violations, and inspections for tenants on probation due to
       housekeeping violations. This injunction does not apply to tenant-requested
       maintenance visits and does not prohibit police from accompanying an
       administrative search or maintenance for security purposes only.

(Order 3, ECF No. 54).

       The Blanket Consent Form that Polk argues is in violation of the Preliminary Injunction is

printed on ECHA letterhead and reads as follows:

       Date: ________

       I ________, a Resident of the John B. Nicosia building located at 4720 Railroad
       Avenue apartment # ______, give Authorization for the remainder of my residency
       with the East Chicago Authority for the following:
                                                                        INITIALS
           1. REAC Inspection (specified date on notice)                _____
           2. USIG Inspection (specified date on notice)                _____
           3. Work Order requested                                      _____
           4. Re-enter my unit for completion of RAC, USIG or
              work order repairs                                        _____
           5. Housekeeping Inspection: Regular and prior to
              Recertification                                           _____
           6. Bed Bug Inspection to avoid infestation                   _____
           7. Bed Bug Treatment                                         _____


                                                3
           8. Bed Bug Follow-ups: (as many needed as long as I am
              notified)                                                        _____
           9. Extermination of my unit                                         _____

       **** I UNDERSTAND THAT REFUSAL TO ALLOW EAST CHICAGO
       HOUSING AUTHORITY TO ENTER MY UNIT AFTER PROPER NOTICE
       HAS BEEN GIVEN AND [sic] CAN LEAD TO TERMINATION OF MY LEASE
       AFTER LEGAL MEDIATION IN COURT****
       __________________________________________________________________

       _______________________                         ______
       RESIDENT                                        DATE

       _______________________                         ______
       ECHA REPRESENTATIVE                             DATE

(Verified Pet. Ex. A, ECF No. 84-1).

       Regarding the Blanket Consent Form Petition, ECHA objects to (1) Judge Cherry’s

characterization and interpretation of the blanket consent form’s language, (2) Judge Cherry’s

finding that ECHA’s actions pertaining to the blanket consent form rose to the level of contempt,

(3) the weight Judge Cherry gave to Polk’s representations, and (4) Judge Cherry’s finding that

there are no contested issues of material fact. The Court will review these matters below. The Court

has reviewed the remainder of Judge Cherry’s report and, having found no clear error therein,

adopts the unobjected-to portions of the report as to this petition in full.

                               A. Blanket Consent Form Language

       ECHA objects to Judge Cherry’s findings that (1) the Blanket Consent Form conditions

the signatory’s continued residency in the building on continuing to give consent once the form is

signed for the remainder of the tenant’s residency and (2) the form cannot reasonably be interpreted

as anything other than conditioning the signatory’s continued tenancy on the giving of consent.

       ECHA’s argument is based on the language “can lead to termination of my lease after legal

mediation in court” in the Blanket Consent Form. (Verified Pet. Ex. A, ECF No. 84-1 (emphasis



                                                   4
added)). ECHA argues that the form is not coercive because the language is conditional and

requires a court’s involvement instead of permitting ECHA to unilaterally terminate a lease.

       ECHA is correct in the sense that refusal of consent does not, by the language of the form,

lead to the automatic termination of the tenant’s lease. However, automatic termination is not

required for coercion to waive the tenant’s rights to be present. The voluntariness of a consent to

search is determined by the totality of the circumstances. Schneckloth v. Bustamonte, 412 U.S.

218, 227 (1973). Further, consent, once given, can be revoked. See United States v. $304,980.00

in United States Currency, 732 F.3d 812, 819 (7th Cir. 2013).

       Here the language of the form stated that refusal to permit ECHA to enter an apartment

after notice was given would place the tenant’s lease in jeopardy and that, once a tenant consented

through the form, that the consent was “for the remainder of my residency.” That is, the plain

language of the form places a resident’s housing at risk if the tenant chooses not to sign the form,

and, if the tenant has signed the form, the language of the form places housing at risk if the tenant

revokes consent (which the form does not recognize as a possibility). Even with the fact that

eviction is not guaranteed if the tenant refuses to consent or later revokes consent, the Court finds

this language to be coercive because the language forces the tenant to sacrifice a significant degree

of housing security in order to deny or revoke consent.

       ECHA also argues that, if the form was presented to a tenant with an explanation of the

tenant’s rights at the time of signing, then the tenant had a meaningful opportunity to refuse to sign

the form. However, ECHA does not identify any such evidence or even affirmatively state in its

objection that the form was actually presented to tenants with such an explanation of rights. This

lack of evidence cannot overcome Polk’s clear and convincing evidence that the form itself is

coercive. This objection is overruled.



                                                  5
                                       B. ECHA’s Actions

       ECHA objects to Judge Cherry’s finding that ECHA failed to make a reasonable and

diligent effort to comply with the terms of the Preliminary Injunction. This argument is related to

the argument addressed in the previous section.

       ECHA again notes that Polk has not presented evidence of any explanation of the form

given to tenants when they were presented with the form. As stated above, this evidence is not

required for a finding of contempt because Polk has shown by clear and convincing evidence that

the form itself is coercive. The Court agrees with Judge Cherry that there may be a way to draft a

blanket consent form that does not violate the Preliminary Injunction. However, ECHA’s form is

not drafted in such a way.

       ECHA’s form, in all-caps lettering, places a tenant’s continued residency in jeopardy if

consent to search is not given and states that the consent is given for the remainder of the tenant’s

residency without providing an option to withdraw consent. ECHA’s use of this form is neither a

reasonable nor a diligent effort to comply with the Preliminary Injunction’s mandate to obtain

valid consent or a warrant for all administrative searches that are not based on exigent

circumstances. This objection is overruled.

                                    C. Polk’s Representations

       ECHA argues that the Court should ignore all references or possibilities as to the manner

in which the form may have been presented and focus solely on the language contained within the

form in order to determine whether the form violates the Preliminary Injunction. This is, in fact,

what Judge Cherry did in his report, and what the Court has done in this Opinion and Order. Thus,

the Court agrees with ECHA that this is the proper way to analyze the issues with the Court, but




                                                  6
the Court overrules the objection because it provides no basis on which to modify or reject Judge

Cherry’s report because that report performs the proper analysis as to this matter.

                              D. Contested Issues of Material Fact

       ECHA appears to take issue with the Court’s determination that there is no contested issue

of material fact, but ECHA identifies no specific material fact found by the Court to which ECHA

objects. ECHA argues that the Court should not accept statements made on information and belief.

Judge Cherry accepted no such statements made on information and belief. He looked at the

consent form itself and noted the redactions made to it. He did not accept as evidence any

information regarding the presentation of the form, as Polk did not witness that presentation. The

Court, in analyzing ECHA’s objections above, has done the same. The Court overrules this

objection.

                                   MOTION FOR HEARING

       ECHA argues that it should have been given the opportunity to expand its arguments in a

hearing. Northern District of Indiana Local Rule 7-5(a)(1) provides that a party may request oral

argument on a motion by filing and serving a separate document explaining why oral argument is

necessary. Whether to grant a request for oral argument is a matter for the Court’s discretion. N.D.

Ind. L.R. 7-5(c)(1).On April 13, 2018, ECHA filed a motion for hearing, but its stated reason for

the hearing was to address remedies suggested by Polk in his reply brief. (Request for Oral

Argument, ECF No. 98). Judge Cherry denied the motion because he did not consider those

remedies, as they were improperly raised for the first time in the reply.

       Judge Cherry’s denial of this non-dispositive motion is reviewed under 28 U.S.C.

§ 636(b)(1)(A) and will be reversed if it is clearly erroneous or contrary to law. Because there was

no proper Local Rule 7-5(a) request for oral argument on the matters that Judge Cherry did



                                                 7
consider, Judge Cherry was well within his discretion to deny the motion under Local Rule

7-5(c)(1). Judge Cherry’s denial of the motion is not clearly erroneous. This objection is overruled.

                                         CONCLUSION

       Based on the foregoing, the Court hereby ADOPTS the Report and Recommendation [DE

106], OVERRULES Defendant’s Objections to Findings and Recommendations of Magistrate

Judge [DE 107], GRANTS the Verified Petition to Hold Defendant East Chicago Housing

Authority in Civil Contempt of Court [DE 84], and GRANTS the Verified Petition to Hold

Defendant East Chicago Housing Authority in Civil Contempt of Court [DE 100].

       The Court HOLDS Defendant East Chicago Housing Authority in civil contempt of court

for its violation of the Preliminary Injunction Order [DE 54] through the use of the Blanket Consent

Form and further HOLDS Defendant East Chicago Housing Authority in civil contempt of court

for its violation of the same order when it entered Ms. Bradshaw’s apartment for an inspection in

her absence without consent, a warrant, or exigent circumstances on November 7, 2017.

       The Court ORDERS Defendant East Chicago Housing Authority to cease and desist from

using the Blanket Consent Form attached as Exhibit A to the Blanket Consent Form Petition at

any of its buildings.

       The Court AWARDS Ms. Bradshaw $100 in damages as a compensatory sanction. The

Court further AWARDS Mr. Polk and Ms. Bradshaw their reasonable costs and attorney fees

incurred in bringing these matters to the Court’s attention. The Court ORDERS Polk’s and

Bradshaw’s counsel to file an affidavit detailing these costs and fees by February 10, 2020.

       The Court REFERS this case to Magistrate Judge Andrew P. Rodovich to hold a settlement

conference. The parties are ORDERED to participate in a settlement conference with Judge

Rodovich. Unless directed otherwise by Judge Rodovich, counsel shall contact his chambers after



                                                 8
seven days to arrange a time for the settlement conference. Participating attorneys must be

prepared to discuss their prospective positions regarding remedies for the Blanket Consent Form

contempt finding and summary judgment, among other things.

       After that settlement conference occurs, the Court will, if necessary, set deadlines related

to determining the appropriate remedy regarding the Blanket Consent Form contempt finding.

       SO ORDERED on January 21, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                9
